cca_2016102509455541 id uilc number release date from sent tuesday date am to cc bcc subject re ein issuance volume hello -------- you have asked whether accounts management could restrict the issuance of employer identification numbers eins to applicants that have a social_security_number or an individual tax identification_number you have also asked whether it would be legally permissible for accounts management to deny an ein request if the responsible_party has not filed a return it is our view that sec_6011 sec_6109 and sec_6109 and the underlying treasury regulations give the internal_revenue_service service broad authority to deny an ein request if the applicant does not have a social_security_number ssn an individual_taxpayer_identification_number itin or has not filed a return sec_6109 generally provides that any person required to file a return statement or other document shall include such identifying number as may be prescribed for securing proper identification see also sec_301 d ii respect to persons subject_to taxes as is necessary or helpful in securing proper identification of such persons sec_6109 of the code provides that the secretary or_his_delegate is authorized to require such information as may be necessary to assign an identifying number to any person sec_6011 authorizes the service to require such information with the broad language contained in sec_6011 and sec_6109 and sec_6109 taken together indicates that congress has vested in the service broad discretionary authority deemed necessary or helpful for the proper identification of a taxpayer employer employee or other person for purposes of filing returns and documents cf revrul_73_526 1973_2_cb_404 a new ein should be requested by the new corporation in a consolidation and in any reincorporation transaction not qualifying as a sec_368 reorganization adoption of rules that would limit issuance of an ein to a human being that has a ssn or itin and has filed a return reasonably restricts use of eins to its statutory purposes although it is our view that this policy is supportable under the code it is bound to be controversial please consider conducting a risk assessment to determine if it is advisable to implement this proposal please contact this office if we can be of further assistance
